Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 26, 2022

                                      No. 04-22-00492-CV

 IN THE INTEREST OF J.A.M., J.W.M., V.S.M., N.J.M., L.V.M., L.D.M., AND D.A.M.,

                  From the 150th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-01074
                         Honorable Kimberly Burley, Judge Presiding

                                         ORDER
       In this accelerated appeal of the order terminating Appellant’s parental rights to his child,
Appellant’s brief was due on September 19, 2022. See TEX. R. APP. P. 38.6(a). To date,
Appellant has not filed a brief or a motion for extension of time to file the brief.
        We order Appellant to show cause in writing within ten days of the date of this order
why this appeal should not be dismissed for want of prosecution. See id. R. 38.8(a). If Appellant
fails to respond as ordered, we will abate this appeal to the trial court for an abandonment
hearing. Cf. id. R. 38.8(b)(2); Herndon v. Tex. Dep’t of Family & Protective Servs., No. 03-11-
00030-CV, 2012 WL 896010, at *1 (Tex. App.—Austin Mar. 13, 2012, no pet.) (mem. op.); In
re T.V., 8 S.W.3d 448, 449 (Tex. App.—Waco 1999, order).


       Entered on this 26th day of September, 2022.
                                                                     PER CURIAM

ATTESTED TO :_________________________________
                 MICHAEL A. CRUZ,
                 Clerk of Court